Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-30-2004

USA v. Constant
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-1025




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Constant" (2004). 2004 Decisions. Paper 27.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/27


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                 NOT PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT

                      ___________

                      No. 04-1025
                      ___________

            UNITED STATES OF AMERICA

                             v.

                   IVAN CONSTANT,

                            Appellant
                      ___________


      On Appeal from the United States District Court
         for the Eastern District of Pennsylvania
              (D.C. Civil No. 02-cr-00434-1)
      District Judge: The Honorable Anita B. Brody

                      ___________

        Submitted Under Third Circuit LAR 34.1(a)
                   December 13, 2004


Before: NYGAARD, ROSENN, and BECKER, Circuit Judges.


                (Filed: December 30, 2004)


                      ___________

               OPINION OF THE COURT
                    ___________
NYGAARD, Circuit Judge.

       Arguing that the felon-in-possession statute, 18 U.S.C. § 922(g), is

unconstitutional on its face and as applied to him, Appellant Ivan Constant challenges his

conviction under that statute. As we have previously considered and rejected an identical

claim, see United States v. Singletary, 268 F.3d 196 (3d Cir. 2001), we affirm his

conviction.